DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.

Response to Amendment
	Amendments filed on 02/11/2022 change the scopes of the previously presented claims.  Previously presented grounds of rejections are withdrawn as necessitated by the claim amendments.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koorapaty (US 2015/0312870).
	Koorapaty discloses the following features.
	Regarding claim 20, a base station (see small cell eNB 14 in Figs. 4 and 5), comprising
	a processor configured to:
		generate assistance information about a GNSS synchronization source, the assistance information including parameters defining the relationship between a GNSS system time of the GNSS synchronization source and a timing of a cell of the base station (see “The processor module 40 includes a timing offset value measurement module 48 which determines a timing offset value that is a difference between a timing value from a macro cell node 12 and the GNSS reference time 46” recited in paragraph [0101]); and
		transmit the assistance information to a device in communication with the base station (see step S104 in Fig. 5 or step S116 in Fig. 6, wherein the small cell eNB 14 signals the list of offset values to a small cell eNB without GPS 16 in Fig. 5 or a centralized node 22 in Fig. 6).
	Regarding claim 21, wherein the apparatus further comprises a GNSS receiver (see “The processor module 40 also includes a GNSS reference time generation module 50, which may be implemented via a GPS receiver” recited in paragraph [0101]); and a wireless transceiver configured to communicate with the device (see transceiver module 42 in Fig. 13).
	Regarding claim 22, wherein the processor is further configured to enable the apparatus to act as a synchronization source for the device in an in-coverage scenario (see Fig. 5, wherein the eNB 14 acts as a synchronization source for eNB 16, wherein Fig. 4 shows that both eNB 14 and eNB 16 are in -coverage of the cluster 20 that lies within a cell served by a macro cell eNB).
	Regarding claim 23, wherein the processor is further configured to enable the apparatus to act as a synchronization source for the device that laces a GNSS receiver (see Fig. 5, wherein the eNB with GPS 14 acts as a synchronization source for an eNB without GPS 16).
	Regarding claim 24, wherein the processor is further configured to communicate with the device without acting as a synchronization source for the device in an in-coverage scenario (see Fig. 6, wherein the eNB 14 communicates with centralized Node 22 while the centralized Node 22 acts as a synchronization source for small cell eNB 16; and Fig. 4 shows that both eNB 14 and eNB 16 are in -coverage of the cluster 20 that lies within a cell served by a macro cell eNB).

Allowable Subject Matter
Claims 17-18, 25-26, 28-29 and 31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473